DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I-A, claims 1-10 in the reply filed on 10/28/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-16, and 17-20 of U.S. Patent No. 11,254,868 B2 (Wang). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The present claims require a crystal, a formula of the crystal being X2(1-x)Y2xSiM(5-n/2)Nn or X2(1-x-y)Z2yY2xSiM(5-n/2)Nn wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; and x = [0.000001, 0.06], y = (0, 1), and n = [0, 5].

Wang requires a crystal, a formula of the crystal being X2x:M2m:Lu2(1-x-m-z)Y2zSiQ(5-n/2)Nn, wherein: X consists of at least one of Ce, Cl, F, Br, N, P, or S; M consists of at least one of Ca, Mg, Sr, Mn, Ba, Al, Fe, Re, La, Ce, Rr, Nd, Pm, Sm, Eu, Gd, Td, Dy, Ho, Er, Yb, Tm, Lu, Sc, or Y; Q consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; and x = 0.000001-0.06, m = 0-0.006, z = 0-1, and n = 0.1-5 (Wang, claim 1). The formula of the crystal of Wang is the same when x is zero. Further, the ranges of the z, m, and n in Wang overlap with the corresponding ranges of x, y, and n in the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wang further discloses the crystal of claim 1, wherein: X consists of Lu, M consists of Ce, and Q consists of O; and the formula of the crystal is Lu2(1-m)Ce2mSiO(5-n/2)Nn or Lu2(1-z-m)Y2yCe2xSiO(5-n/2)Nn. This crystal formula corresponds to the crystal formula of claim 2 in the present invention. 

Wang further discloses ranges for m, z, and n in claims 9-20 which overlap with the ranges of the corresponding variables in the present invention x, y, and n in claims 3-10. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-10 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,975,300 B2 (Wang 2). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The present claims require a crystal, a formula of the crystal being X2(1-x)Y2xSiM(5-n/2)Nn or X2(1-x-y)Z2yY2xSiM(5-n/2)Nn wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; and x = [0.000001, 0.06], y = (0, 1), and n = [0, 5] (claim 1).

The present claims further require a method for growing a crystal, wherein: a formula of the crystal is X2(1-x)Y2xSiM(5-n/2)Nn, X2(1-x-y)Z2yY2xSiM(5-n/2)Nn or (A1-bBb)3(P1-qQq)5O12, wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; x = [0.000001, 0.06], y = (0, 1), and n = [0, 5]; A consists of at least one of Gd, Lu, La, Yb, Sc, or Y; B consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; P consists of at least one of Al, Ga, In, or Sc; Q consists of Al; and b = [0, 1] and q = [0, 1] (claim 17). 

Wang requires a method for growing a crystal, a formula of the crystal being X2x:M2m:Lu2(1-x-m-z)Y2zSiQ(5-n/2)Nn, wherein x consists of at least one of Ce, C1, F, Br, N, P, or S, M consists of at least one of Ca, Mg, Sr, Mn, Ba, Al, Fe, Re, La, Ce, Rr, Nd, Pm, Sm, Eu, Gd, Td, Dy, Ho, Er, Yb, Tm, Lu, Sc, or Y, Q consists of at least one of O, C1, F, Br, or S, and N consists of at least one of C1, F, Br, or S (Wang 2, claim 1). These values overlap with the formula of presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/216,659 (copending). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The present claims require a crystal, a formula of the crystal being X2(1-x)Y2xSiM(5-n/2)Nn or X2(1-x-y)Z2yY2xSiM(5-n/2)Nn wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; and x = [0.000001, 0.06], y = (0, 1), and n = [0, 5].

The present claims further require a crystal, a formula of the crystal being (A1-bBb)3(P1-qQq)5O12, wherein A consists of at least one of Gd, Lu, La, Yb, Sc, or Y; B consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; P consists of at least one of Al, Ga, In, or Sc; Q consists of Al; and b = [0, 1] and q = [0, 1] (claim 11).

The copending claims of 17/216,659 require a method for crystal growth, wherein the oxide crystal includes X2x:M2m:Lu2(1-x-m-z)Y2zSiQ(5-n/2)Nn, X(1-z)ZzVO4, or (X1-yYy)3(A1-bBb)5O12 wherein X consists of at least one of Ca, Mg, Sr, Mn, Ba, Al, Fe, Re, La, Ce, Rr, Nd, Pm, Sm, Eu, Gd, Td, Dy, HO, Er, Yb, Tm, Lu, or Sc, Y consists of at least one of B, Li, Ga, Gd, Ce, Y, Yb, Er, Sc, Mg, Ca, or Tb, M consists of at least one of Ce, Cl, F, Br, N, P, or S, Z consists of at least one of Li, B, Gd, Mg, Ca, Tb, Y, Lu, La, Yb, Sc, Er, or Ga, Q consists of at least one of O, Cl, F, Br, or S, N consists of at least one of Cl, F, Br, or S, A consists of at least one of Al, Ga, In, or Sc, B consists of Al, and x = 0-0.06, y = 0-1, b = 0-1, m = 0.00001-0.06, Z = 0-1, n = 0-5 (copending, claim 9 and claim 36). These values overlap with the formula of the presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-10 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/191,743 (copending). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The present claims require a crystal, a formula of the crystal being X2(1-x)Y2xSiM(5-n/2)Nn or X2(1-x-y)Z2yY2xSiM(5-n/2)Nn wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; and x = [0.000001, 0.06], y = (0, 1), and n = [0, 5] (claim 1).

The present claims further require a method for growing a crystal, wherein: a formula of the crystal is X2(1-x)Y2xSiM(5-n/2)Nn, X2(1-x-y)Z2yY2xSiM(5-n/2)Nn or (A1-bBb)3(P1-qQq)5O12, wherein: X consists of at least one of Gd, Lu, La, Yb, Sc, or Y; Y consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; Z consists of at least one of Sc, Y, Gd, or Lu; M consists of at least one of O, CI, F, Br, or S; N consists of at least one of Cl, F, Br, or S; x = [0.000001, 0.06], y = (0, 1), and n = [0, 5]; A consists of at least one of Gd, Lu, La, Yb, Sc, or Y; B consists of at least one of Ce, Na, K, Cu, Ag, Mg, Ca, Zn, Sr, Gd, B, Al, Ga, V, Cr, Mn, Fe, Co, Ni, Ti, Ge, Zr, Sn, Hf, La, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Y, Pm, or Lu; P consists of at least one of Al, Ga, In, or Sc; Q consists of Al; and b = [0, 1] and q = [0, 1] (claim 17).

The copending claims of 17/191,743 require a method for growing a crystal, wherein: a formula of the crystal is X2(1-x-z)Ce2xZ2zSiO5 or X2(1-x-y-z)Y2yCe2xZ2zSiO5, wherein X consists of at least one of Ga, Lu, La, Y, Gd, Pr, Ce, Nd, Pm, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Mn, Mg, Ca, Al, Fe, Sr, or Ba; Z consists of at least one of Ga, Li, B, Gd, Mg, Ca, or Tb, x = 0.0001%-6%; y = 0%-100%; and z = 0.0001%-6% (copending, claim 1). These values overlap with the formula of presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
In light of MPEP 1826, "The abstract should be primarily related to what is new in the art to which the invention pertains. Phrases should not be used which are implicit": 
It is suggested to amend “may include” to “includes” in line 2.
It is suggested to remove “problems may be solved, for example” in line 5.
It is suggested to amend “vacancy.” to “vacancy can be solved.” in line 6.
It is suggested to amend “may have” to “has” in line 7.

The disclosure is objected to because of the following informalities: 
It is suggested to amend “field” to “filed” in [0001], lines 2 and 3.
It is suggested to amend “dimeter” to “diameter” on p.18, [0070], lines 20 and 21.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In order to ensure proper Markush group language, it is suggested to amend “or” to “and” in claim 1, lines 3, 5, and 7-9.  

In order to ensure consistency between the claim language and the Specification, 	suggestions are set forth below.
It is suggested to amend “[0.000001, 0.06]” to “0.000001 to 0.06”; amend “(0, 1)” to “0 to 1”; and amend “[0, 5]” to “0 to 5” in claim 1, line 10.
In claim 2, it is suggested to amend “; and” to “.” in line 2, and to delete lines 3 and 4.
It is suggested to amend “[0.001, 0.06]” to “0.001 to 0.06” in claim 3, line 1.
It is suggested to amend “[0.02, 0.05]” to “0.02 to 0.05” in claim 4, line 1.
It is suggested to amend “[0.03, 0.04]” to “0.03 to 0.04” in claim 5, line 1.
It is suggested to amend “[0.01, 1)” to “0.01 to 1” in claim 6, line 1.
It is suggested to amend “[0.2, 0.9]” to “0.2 to 0.9” in claim 7, line 1.
It is suggested to amend “[0.4, 0.7]” to “0.4 to 0.7” in claim 8, line 1.
It is suggested to amend “[0.5, 4.5]” to “0.5 to 4.5” in claim 9, line 1.
It is suggested to amend “[2.4, 2.6]” to “2.4 to 2.6” in claim 10, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al. (US 2007/0292330 A1) (Kurata).

In regard to claims 1 and 2, Kurata teaches a crystal with a formula of Y2-(x+y)LuxCeySiO5 wherein x = 1.8 and y = 0.003, which makes the formula Y0.197Lu1.8Ce0.003SiO5 (Example 3, [0080]), which corresponds to the claimed formula of the crystal X2(1-x-y)Z2yY2xSiM(5-n/2)Nn when X is Lu, Z is Y, Y is Ce, x = 0.0015, y = 0.0985, and n = 0. Further, the values of x, y, and n fall within the claimed ranges.  

In regards to claim 3, Kurata teaches the crystal of claim 1, wherein Ce0.003 (Example 3, [0080]) corresponds to the Y2x of claim 1 when Y is Ce, and therefore x = 0.0015, which falls within the claimed range (i.e. x = [0.001, 0.06]).

In regards to claim 6, Kurata teaches the crystal of claim 1, wherein Y0.197 (Example 3, [0080]) corresponds to Z2y of claim 1 when Z is Y, and therefore y = 0.0985 which falls within the claimed range (i.e., y = [0.01, 1]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata.

In regards to claims 4 and 5, Kurata teaches the crystal of claim 1, wherein Cey corresponds to Y2x of claim 1 when Y is Ce, and y is a value greater than 0 and less than or equal to 0.2 (p. 2, [0013]), therefore the value of 2x is from 0 to 0.1 which overlaps with the claimed range (i.e. x = [0.02, 0.05]; x = [0.03, 0.04]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claims 7 and 8, Kurata teaches the crystal of claim 1, wherein Y2-(x+y) corresponds to Z2y when Z is Y, and as the value of x is 0 to 2 and the value of y is greater than 0 and less than or equal to 0.2 (p. 2, [0013]), the median values in those ranges would be x = 1 and y = 0.1 which would result in Y0.9, and therefore the claimed 2y is equal to 0.9 (i.e. y = 0.45) which falls within the claimed range. Therefore, the ranges of Kurata (i.e. x = 0-2 and y = 0-0.2) result in values that overlap with the claimed range of y (i.e., y = [0.2, 0.9]; y = [0.4, 0.7]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732